    NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEW JERSEY


          CHAMBERS OF                                                           MARTIN LUTHER KING COURTHOUSE
     SUSAN D. WIGENTON                                                                  50 WALNUT ST.
    UNITED STATES DISTRICT JUDGE                                                      NEWARK, NJ 07101
                                                                                          973-645-5903

                                                May 19, 2021


Narik Wilson
Register No. 63724-050
FCI Hazelton
P.O. Box 2000
Bruceton Mills, WV 26525
Pro Se Defendant

Nicole Mastropieri, Esq.
United States Attorney’s Office
970 Broad Street, Suite 700
Newark, NJ 07102
Counsel for Plaintiff


               LETTER OPINION FILED WITH THE CLERK OF THE COURT

         Re:     United States v. Narik Wilson,
                 Crim. No. 13-787-1 (SDW)

Litigants:

       Before this Court is pro se Defendant Narik Wilson’s (“Defendant”) Motion for
Compassionate Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (D.E. 148.) 1 This
Court having considered the parties’ submissions, and for the reasons discussed below, denies
Defendant’s motion.



1
  Also before this Court is Defendant’s Motion for Appointment of Counsel, (D.E. 156), which this Court will deny.
Although there is no constitutional right to appointed counsel in civil or post-conviction proceedings, a court has
discretion to appoint counsel under 28 U.S.C. § 1915(e)(1). In deciding whether to appoint counsel, the court must
first determine whether the defendant’s claim “has some merit in fact and law.” Tabron v. Grace, 6 F.3d 147, 155 (3d
Cir. 1993) (quotation omitted). As discussed below, Defendant’s Motion for Compassionate Release does not meet
the procedural prerequisites for judicial review (by his own admission) and his medical circumstances cannot be
reasonably considered “compelling and extraordinary.” See United States v. Epstein, Crim. No. 14-287, 2020 WL
1808616, at *2 (D.N.J. Apr. 9, 2020). Defendant’s Motion for Compassionate Release therefore has no merit in fact
or law, and this Court will deny his Motion for Appointment of Counsel accordingly.
DISCUSSION

                                                         A.

        Although a district court generally has limited authority to modify a federally-imposed
sentence once it commences, see United States v. Epstein, Crim. No. 14-287, 2020 WL 1808616,
at *2 (D.N.J. Apr. 9, 2020); Dillon v. United States, 560 U.S. 817, 825 (2010), the recently-enacted
First Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant
compassionate release where there exist “extraordinary and compelling reasons” to reduce a
sentence. The statute provides, in relevant part, that:

         (A) [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term
         of imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—
         (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
         a reduction is consistent with applicable policy statements issued by the Sentencing
         Commission . . . .

18 U.S.C. § 3582(c)(1). As such, under the FSA, “a defendant seeking a reduction in his term of
imprisonment bears the burden of establishing both that he has satisfied (1) the procedural
prerequisites for judicial review, and (2) that compelling and extraordinary reasons exist to justify
compassionate release.” Epstein, 2020 WL 1808616, at *2. At the second step, a court may reduce
an inmate’s sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court finds that (1)
extraordinary and compelling reasons warrant a reduction, (2) the reduction would be consistent
with applicable policy statements issued by the Sentencing Commission, 2 and (3) the applicable
sentencing factors under § 3553(a) warrant a reduction.” United States v. Sparrow, Crim. No. 18-
653, 2020 WL 4364328, at *2 (D.N.J. July 30, 2020) (citation omitted).

                                                          B.

        On November 1, 2016, Defendant pleaded guilty to racketeering conspiracy in violation of
18 U.S.C. § 1962(d) and consisting of: (1) murder conspiracy and attempted murder of Victims 1–
7, (2) murder of Victim 8, and (3) conspiracy to distribute one kilogram or more of heroin. (D.E.
64; D.E. 66 at 2.) On June 21, 2017, this Court sentenced Defendant to 360 months of

2
  The Sentencing Commission’s relevant policy statement identifies medical conditions that meet the “extraordinary
and compelling” requirement as those where the defendant is (i) suffering from a terminal illness, or (ii) suffering
from a serious physical or medical condition, serious functional or cognitive impairment, or deteriorating physical or
mental health because of the aging process “that substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.
§ 1B1.13, cmt. n.1(A).



                                                          2
imprisonment and five years of supervised release. (D.E. 88.) Defendant is currently serving his
sentence at Federal Correctional Institution, Hazelton, West Virginia (“FCI Hazelton”). (See D.E.
148 at 1; D.E. 157 at 1.)

        On January 27, 2021, Defendant moved this Court for compassionate release under the
FSA. (D.E. 148.) The Office of the Federal Public Defender for the District of New Jersey
reviewed Defendant’s pro se motion and opted not to file an appearance. (See D.E. 157 at 3.) The
Government opposed Defendant’s motion on May 14, 2021. (D.E. 157.) Notably, Defendant
acknowledges in his motion that he did not submit a request to the warden for compassionate
release prior to filing the instant motion, and the Bureau of Prisons has no record of such a request.
(See D.E. 148 at 4; D.E. 157 at 7.) 3

                                                           C.

        This Court may only grant a motion for reduction of sentence under the FSA if it was filed
“after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf” or after 30 days have passed “from the
receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3582(c)(1)(A). This is a statutory requirement that this Court may not waive. See United States
v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); Epstein, 2020 WL 1808616, at *2–3. Because
Defendant has not exhausted his administrative remedies, this Court may not consider the merits
of his motion at this time, and his motion will be denied.

        Even assuming, arguendo, that Defendant had satisfied the prerequisites for judicial
review, this Court would still deny Defendant’s motion on the merits. Defendant is 36 years old
and contends that his race as an African American makes him “a vulnerable individual with a
higher risk of fatality from the [COVID-19] virus.” (D.E 148 at 2 (capitalization omitted); see
D.E. 157 at 3.) According to the Centers for Disease Control and Prevention (CDC), “[l]ong-
standing systemic health and social inequities have put various groups of people at increased risk
of getting sick and dying from COVID-19, including many racial and ethnic minority groups.”
See CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last updated May 13, 2021).
However, Defendant is fully vaccinated against COVID-19 as of April 3, 2021. (See D.E. 157 at
3.) Thus, there is an “extremely small” likelihood that Defendant “will contract COVID-19 and
become seriously ill.” United States v. Pabon, Crim. No. 17-312, 2021 WL 603269, at *4
(S.D.N.Y. Feb. 16, 2021); see United States v. Doostdar, Crim. No. 18-255, 2021 WL 429965, at
*3 (D.D.C. Feb. 8, 2021) (denying compassionate release because defendant’s “probability of
becoming ill from COVID-19 [was] significantly diminished by the fact that he [] received the
COVID-19 vaccine”); United States v. Roper, Crim. No. 16-335, 2021 WL 963583, at *4 (E.D.
Pa. Mar. 15, 2021) (“The risk posed to an inoculated [defendant] is not an extraordinary and

3
  As an explanation for his failure to exhaust administrative remedies, Defendant states that “inmates are denied the
form for the warden to review and are forced to submit compassionate releases on a basic cop-out which is turned into
the only staff member [that] inmates have access to, the counselor,” and that “inmates such as [Defendant] never
receive a response.” (D.E. 148 at 4 (capitalization omitted).) Defendant additionally states that “he filled out the cop-
out, and with no possibility of getting it copied since he is under lockdown,” he “set[] his original in the cell door[,]
never to hear back.” (Id. (capitalization omitted).)


                                                           3
compelling reason for his release.”). 4 Defendant’s circumstances therefore do not establish
extraordinary and compelling reasons to warrant his release.

        Moreover, even if Defendant were unvaccinated and he presented health conditions that
constituted extraordinary and compelling reasons for release, this Court would still deny his
motion because the applicable sentencing factors under 18 U.S.C. § 3553(a) weigh against his
release. Defendant conspired to commit racketeering, including murder conspiracy, attempted
murder conspiracy, murder, and conspiracy to distribute one kilogram or more of heroin. (See
D.E. 66 at 2; D.E. 157 at 14.) Despite a sentencing guideline range of life in prison, this Court
sentenced Defendant to 360 months’ imprisonment pursuant to his plea agreement. (See D.E. 157
at 2.) Of that sentence, Defendant has only served approximately 68 months. (See id. at 15.) A
reduced sentence here would not “reflect the seriousness of the offense,” “promote respect for the
law,” or “provide just punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). It would also
create an “unwarranted sentence disparit[y] among defendants with similar records who have been
found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6); see Kimbrough v. United States, 552
U.S. 85, 107 (2007) (noting that “uniformity remains an important goal of sentencing”). This
Court will therefore deny Defendant’s motion.

CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Compassionate Release is DENIED.
An appropriate order follows.
                                                ___/s/ Susan D. Wigenton_____
                                                              SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties




4
  Although Defendant mentions in passing that he is “[o]verweight,” (D.E. 148 at 14), “courts around the country have
found that even an obese defendant’s vaccination against COVID-19 precludes a determination that susceptibility to
the disease is ‘extraordinary and compelling’ for purposes of the FSA.” United States v. Conway, Crim. No. 16-370,
2021 WL 1884861, at *3 (D.N.J. May 11, 2021) (citing cases).


                                                         4
